UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Schedule of InvestmentsSeptember 30, 2011 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 68.5% Banks - 0.2% Charter Financial $ Waterstone Financial * Chemicals - 3.7% E.I. Du Pont de Nemours Consumer Discretionary - 2.3% Beam Cablevision Systems, Class A DreamWorks Animation SKG, Class A * Walt Disney Consumer Staples - 9.1% Campbell Soup Coca-Cola Coca Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Walgreen Wal-Mart Stores Energy - 8.9% Clayton Williams Energy * El Paso Hess Marathon Oil Nexen Repsol YPF - ADR Suncor Energy USEC * Healthcare - 6.2% Abbott Laboratories Johnson & Johnson Pfizer Industrials - 1.0% Curtiss-Wright Tyco International Information Technology - 5.3% Automatic Data Processing Corning Hewlett-Packard Microsoft Xerox Insurance - 9.2% Alterra Capital Holdings Arch Capital Group * Berkshire Hathaway, Class B * Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining - 12.1% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Newmont Mining Paper & Forest Products - 2.7% Domtar Neenah Paper Real Estate - 2.2% Forestar Group * Post Properties Thomas Properties Group * Telecommunication Services - 0.8% Telephone & Data Systems Utilities - 4.8% FirstEnergy GenOn Energy * Public Service Enterprise Group Total Common Stocks (Cost $38,198,167) CONVERTIBLE BONDS - 24.2% Consumer Staples - 3.2% Par Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services - 1.3% Janus Capital Group 3.250%, 07/15/2014 Knight Capital 3.500%, 03/15/2015 PHH 4.000%, 09/01/2014 Energy - 2.9% USEC 3.000%, 10/01/2014 Healthcare - 7.6% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Gilead Sciences 0.625%, 05/01/2013 1.000%, 05/01/2014 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2013 Medtronic, Series B 1.625%, 04/15/2013 Industrials - 1.4% Alliant Techsystems 3.000%, 08/15/2024 AMR 6.250%, 10/15/2014 Trinity Industries 3.880%, 06/01/2036 Information Technology - 4.4% Advanced Micro Devices 5.750%, 08/15/2012 Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining - 2.0% Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028 (a) Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 Real Estate - 0.2% Avatar Holdings 7.500%, 02/15/2016 Utilities - 1.2% Unisource Energy 4.500%, 03/01/2035 Total Convertible Bonds (Cost $13,377,396) CORPORATE BOND - 1.2% Utilities - 1.2% Edison Mission Energy 7.000%, 05/15/2017 (Cost $843,058) COVERTIBLE PREFERRED STOCK - 0.3% Shares Energy - 0.3% El Paso Energy Capital Trust (Cost $140,805) SHORT-TERM INVESTMENT - 5.9% Invesco Treasury Portfolio, 0.020% (Cost $3,054,850) Total Investments - 100.1% (Cost $55,614,276) Other Assets and Liabilites, Net - (0.1%) ) Total Net Assets - 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, except from registration under Rule 144A of the Securities Act 0f 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of September 30, 2011, the value of this investment was $73,500 or 0.1% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of September 30, 2011, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
